United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-1806
                                  _____________

Alton W. Bruns, An Individual;            *
                                          *
             Plaintiff - Appellant,       *
                                          *
Werner Enterprises, Inc., a Nebraska      *
Corporation,                              *
                                          * Appeal from the United States
             Plaintiff,                   * District Court for the
                                          * District of Nebraska.
       v.                                 *
                                          *
Amana, an Iowa Corporation, also          *
known as Speed Queen Company;             *
International Paper Company, a            *
New York Corporation,                     *
                                          *
             Defendants - Appellees.      *
                                    _____________

                                 Submitted: November 21, 1997
                                     Filed: December 18, 1997
                                  _____________

Before BOWMAN and MURPHY, Circuit Judges, and CONMY,1 District Judge.
                        _____________

BOWMAN, Circuit Judge.



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota, sitting by designation.
       Alton Bruns appeals the order of the District Court2 denying his request for a jury
trial. Bruns also appeals the judgment of the District Court3 in favor of defendant
International Paper on his product liability claim.

       Bruns originally filed tort claims against Amana and International Paper.4
Amana removed the action to federal court. Ten months after the last answer was filed
in federal court, Bruns filed a motion requesting a jury trial. The magistrate judge to
whom the case was assigned for pre-trial matters denied the motion as untimely. Bruns
appealed the ruling to the District Court pursuant to 28 U.S.C. § 636(b)(1)(A) (1994).
The court affirmed the magistrate judge's denial. The case proceeded to a bench trial,
wherein the court found in favor of the defendants on Bruns's tort claims. This appeal
followed.

                                           I.

      Bruns argues that the District Court erred in sustaining the magistrate's order
denying a jury trial. Bruns claims he was not required to demand a jury trial under
Federal Rule of Civil Procedure 81(c). We disagree.

      Rule 81(c) provides in part that:

      If state law applicable in the court from which the case is removed does
      not require the parties to make express demands in order to claim trial by



      2
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      3
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
      4
       International Paper now remains the only defendant.

                                           -2-
jury, they need not make demands after removal unless the court directs that they do
so within a specified time if they desire to claim trial by jury.

Fed. R. Civ. P. 81(c) (emphasis added). It is not disputed that under Nebraska law
Bruns would have been entitled to a jury trial in state court without the need to make
an express demand. See Neb. Rev. Stat. § 25-1104 (1995) ("Issues of fact . . . shall
be tried by a jury unless a jury trial is waived . . . ."). Thus, unless the court directed
that Bruns expressly demand a jury trial within a specified time, under Rule 81(c) he
is automatically entitled to a trial by jury in federal court without the need to make an
express demand.

       The District Court's Local Rule 81.2 provides that, in actions removed from state
court, a party must file a demand for a jury trial within ten days after service of notice
of removal or ten days after service of the answer, whichever is later. Under this rule,
Bruns filed his demand 299 days late. "Failure to make demand as directed herein
constitutes waiver of trial by jury." Local Rule 81.2.

     The issue in this case is whether the court "directed" Bruns to make an express
demand for a jury trial in order to invoke the right. See Fed. R. Civ. P. 81(c). We hold
that Local Rule 81.2 was a directive by the District Court, which required Bruns to file
an express demand for a jury trial. Local Rule 81.2 specifically provides that parties
must make an express demand for a trial by jury. The effect of the local rule is that the
court in each case directs parties desiring a trial by jury to make an express demand to
invoke the right when their case is removed to federal court. It is frivolous to contend
that the district court must separately direct, in every case, that the parties follow the
local rule; yet that is the result if we accept Bruns's argument. Furthermore, contrary
to Bruns's assertion, at least one other circuit has decided this issue. See O'Malley v.
United States Fidelity & Guar. Co., 776 F.2d 494, 501 (5th Cir. 1985) ("[T]he Rule
81(c) directive can be found in the [Mississippi] Local Rules [requiring a written
request for jury trial in removal cases] . . . .").

                                           -3-
       Bruns's failure to timely demand a jury trial in accordance with the local rule
constituted a waiver of the right. The District Court was correct in affirming the
magistrate's order.

                                          II.

       Bruns next argues that the District Court's judgment in favor of International
Paper was inconsistent with its own findings and contrary to the evidence presented at
trial. After careful review of the record, we conclude that an extensive discussion is
not warranted. We are satisfied the District Court's findings that the product was not
unreasonably dangerous and that any defect in the product was not the proximate cause
of Bruns's injury are not clearly erroneous. See 8th Cir. R. 47B.

                                         III.

      For the reasons stated, the appealed order and judgment of the District Court are
affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-